Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 5 has been cancelled; Claims 1-2 and 6-8 have been amended; Claims 1-4 and 6-9 remain for examination, wherein claims 1 and 7 are independent claims.

Previous Rejections/Objections
Previous objection of Claims 1 and 6-7 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/29/2021.
Previous rejection of Claims 1 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/29/2021.
Previous rejection of Claims 1 and 3-6 under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US-PG-pub 2011/0253271 A1, corresponding to US 8,500,924 B2, thereafter PG’271) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/29/2021.
Previous rejection of Claims 2 and 7-9 Previous rejection of Claims 1 and 3-6 under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US-PG-pub 
However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/29/2021 and newly recorded reference(s), a new ground rejection is listed as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant Claim 3 depends on claim 1, and claim 1 indicates including 97 area% or more martensite in the steel, the claimed area% bainite range is outside the range of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (JP 09118950 A, with on-line English translation, thereafter JP’950) in view of Murota et al (JP 2007119850 A, with on-line English translation, thereafter JP’850).
Regarding claims 1, 4, and 6-7, JP’950 teaches a high hardness, high toughness wear resistant steel and manufacturing process (Title and Abstract of JP’950). The comparison of the composition ranges between the alloy composition disclosed by Example #A in table 1 of JP’950 and those of the instant claims is listed in the following table. All of the major composition prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Mo, Cr, and area percentage of martensite in the steel from the disclosing of JP’950 since JP’950 teaches the same wear-resistant steel throughout whole disclosing range. 

Element
From instant Claims 1 and 7 (in mass %)
From alloy #A in table 1 of JP’950 (in mass%)
Within range
(in mass%)
C
0.19-0.28
0.27
0.27
Si
0.1-0.7
0.23
0.23
Mn
0.6-1.6
0.84
0.84

>0-0.05 
0.004
0.004
S
>0-0.02
Trace amount
Trace amount
Al
>0-0.07
0.055
0.055
Cr
0.01-0.5
0.52
0.1-2.0 (cl.1 of JP’950)
0.52 close to 0.5
Overlapping 
0.1-0.5
Ni
0.01-3.0
1.0
1.0
Cu
0.01-1.5
0.20
0.20
Mo
0.01-0.5
0.54 
0.05-1.5 (cl.1 of JP’950)
0.54 close to 0.5
Overlapping 
0.05-0.5
B
>0-0.005
0.0007
0.0007
Co
0.01-0.02
--
--
One or more from group consisting of
Ti: >0-0.02;
Nb: >0-0.05;
V: >0-0.05;
Ca: 0.0002-0.02
Nb: 0.016

Nb: 0.016

Fe
Balance with impurities
Balance with impurities
Balance with impurities
Relationship 1
C*Ni*Cu
≥ 0.05
0.54
0.54
Microstructure
M: 97area% or more
M: 96 area% (#2 in table 4)
M: 70 area% or more
Close to 97area%
Overlapping:
97 area% or more
Hardness HB
460-540
532
532
Impact absorption energy (J)
47
48
48

From claim 6
#2 in table 4 of JP’950

HBxJ
25000 or more
25536
25536

From claim 4


Packet size of M
20m or less
ASTM 7 or more
28.3 m or less
Overlapping
20m or less


Still regarding alloy composition in claims 1 and 7 and regarding claims 2 and 8, JP’950 does not specify the claimed 0.01-0.02wt%Co (cl.1 and 7) and additional elements (cl.2 and 8). JP’850 specify a wear resistant steel plate and 

Element
From instant Claims 1 and 7 (in mass %)
From alloy  of JP’850 (in mass%)
overlapping range
(in mass%)
C
0.19-0.28
0.10-0.20
0.19-0.20
Si
0.1-0.7
0.05-1.0
0.1-0.7
Mn
0.6-1.6
0.1-2.0
0.6-1.6
P
>0-0.05 
0.02 or less
> 0 to 0.02
S
>0-0.02
0.005 or less
>0 to 0.005
Al
>0-0.07
0.035-0.1
0.035-0.07
Cr
0.01-0.5
0.1-1
0.1-0.5
Ni
0.01-3.0
0.1-2.0
0.1-2.0
Cu
0.01-1.5
0.1-1.0
0.1-1.0
Mo
0.01-0.5
0.1-0.7
0.1-0.5
B
>0-0.005
0.0003-0.0020
0.0003-0.0020
Co
0.01-0.02
0.01 or less
0.01

Ti: >0-0.02;
Nb: >0-0.05;
V: >0-0.05;
Ca: 0.0002-0.02
Ti: 0.005-0.1;
Nb: 0.005-0.05;
V: 0.01-1;
Ca:0.0002-0.0050
Ti: 0.005-0.02;
Nb: 0.005-0.05;
V: 0.01-0.05;
Ca:0.0002-0.0050
Fe
Balance with impurities
Balance with impurities
Balance with impurities

From claims 2 and 8


Further adding one or more of
As: 0.05 or less;
Sn 0.05 or less;
W: 0.05 or less
Sn: 0.01 or less
Sn: 0.01 or less


Still regarding claims 7 and regarding claim 9, JP’950 teaches heating to temperature 1050oC, reheating to temperature 910oC and cooling at rate 2.2oC/sec (#a in table 2 of JP’950) to 100oC or less (par.[0021] of JP’950), which is within the claimed heating T (cl.7), reheating T (cl.7), and water cooling rate (cl.7 and 9). JP’950 does not specify hot rolling conditions as recited in the instant claim 7, JP’850 specify that the hot rolling is hot rolling in which the steel material is heated to 950 to 1200°C., and the finish rolling outlet temperature is in the range of 950 to 800°C, which overlap the claimed hot-rolling conditions as recited in the instant claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize hot-rolling parameters from disclosures of JP’850 for the alloy of JP’950 since both JP’850 and 950 teach the same wear resistant steel throughout whole disclosing range and JP’850 teaches the properties of steel plate under different hot rolling conditions (table 2-3 of . 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’950 in view of JP’850 and Ueda et al (US 2014/0096875 A1, corresponding to US 9,938,599 B2, thereafter PG’875).
JP’950 in view of JP’850 is applied to the instant claims 7-9 for the same reason as stated above. 
Still regarding claim 7, JP’950 in view of JP’850 does not specify the reheating hold time as claimed in the instant claim. PG’875 teaches an abrasion resistant steel plate or steel sheet suitable for use in construction machines, industrial machines, and the like and a method for manufacturing the same. (Abstract of PG’875). All of the alloy composition disclosed by PG’875 (Abstract, examples, and claims of PG’875) overlap the claimed alloy composition ranges as recited in the instant invention. MPEP 2144 05 I. PG’875 teaches that: “The holding time for reheating may be short if the temperature in the steel plate or steel sheet becomes uniform.  However, when the holding time is long, grains are coarsened and the toughness and resistance to stress corrosion cracking are reduced.  Therefore, the holding time is preferably 1 hr or less. In the case of performing reheating after hot rolling, the hot-rolling finishing .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/471,296 (US-PG-Pub 2019/0390293 A1).  
Claims 1-7 of copending application No. 16/471,296 (US-PG-Pub 2019/0390293 A1) is applied to the instant claims 1-4 and 6-9 for the same reason as stated in the previous office action dated 11/29/2021.
Regarding the amended features in the instant claims 1 and 7, claim 1 of copending application No. 16/471,296 (US-PG-Pub 2019/0390293 A1) indicates including 0.01-0.04wt%Co in the alloy. The claimed properties fully depend on the alloy composition, microstructure and manufacturing process. Since Claims 1-7 of copending application No. 16/471,296 (US-PG-Pub 2019/0390293 A1) teaches the similar alloy composition, microstructure, and similar manufacturing process as instant invention, the claimed properties would be highly expected. MPEP 2112 and 2145 II. 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 and 6-9 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734